Citation Nr: 0605642	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-31 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a plantar wart of the right foot.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in April 2003 after more than 20 years of 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  In that rating 
decision, the M&ROC granted the veteran's claims of 
entitlement to service connection for a left heel spur and a 
plantar wart of the right foot and assigned a noncompensable 
(zero percent) rating for each disability.  The veteran's 
disagreement with the noncompensable rating for the plantar 
wart of the right foot led to this appeal.  During the course 
of the appeal, the M&ROC awarded a 10 percent rating for the 
plantar wart of the right foot effective May 1, 2003, the day 
following the veteran's retirement from service.  The veteran 
continued his appeal, and the issue before the Board is 
entitlement to an initial rating in excess of 10 percent for 
a plantar wart of the right foot.  


FINDING OF FACT

The veteran's service-connected plantar wart of the right 
foot is manifested primarily by recurring painful callus 
formation on the bottom foot that interferes with prolonged 
standing or walking and is reportedly exacerbated by stepping 
on an object protruding from a smooth surface; more than 
moderate functional impairment of the right foot has not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a plantar wart of the right foot have not been met.  
38 C.F.R. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.118, Diagnostic Code 7819-5284 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Under 38 U.S.C. § 5103(a), upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence necessary to 
substantiate the claim for benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003.  

In this case, the claim for a higher initial rating for his 
plantar wart of the right foot was initiated by the veteran's 
disagreement with the February  M&ROC granting service 
connection for the plantar wart of the right foot and 
assigning an initial noncompensable rating for that 
disability.  In connection with that service connection 
claim, the RO had sent the veteran a July 2003 letter for 
purposes of compliance with the VCAA, including explaining 
what the evidence must show to establish service connection, 
what evidence VA would obtain, and what evidence he should 
provide.  Subsequent to receipt of the notice of 
disagreement, the RO increased the initial rating from a 
noncompensable rating to a 10 percent rating along with 
information related to what is required to establish an 
increased disability rating beyond 10 percent.  The RO did 
not, however, send the veteran a separate letter for purposes 
of compliance with the VCAA with respect to his claim for a 
higher initial rating for a plantar wart of the right foot, 
and such was not required by law.  VAOPGCPREC 8-2003.  Only 
the July 2003 VCAA compliance letter, issued prior to the 
appealed rating decision for purposes of the initial service 
connection claim, was required.  Id.  

Notwithstanding the foregoing, it is pertinent to note that 
the veteran has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide his appeal.  Additionally, he was 
afforded an October 2003 VA examination, which was thorough 
in nature and included relevant findings adequate for rating 
purposes.  Under these circumstances, the Board finds that 
all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Background and analysis

The veteran's service medical records show that during the 
last ten years of service, he was treated for painful lesions 
on the plantar aspect of his right foot on many occasions.  
Descriptions included corns and callouses, and the diagnosis 
at times was plantar wart while at other times the condition 
was described as intractable plantar keratosis.  The veteran 
received acid treatments and debridement of the callus.  The 
record shows that on multiple occasions the veteran was 
either excused from physical training or was restricted to 
walking or running at his own pace because of his right foot 
condition.  

At his VA examination in October 2003, the veteran reported 
that he continued to have problems with buildup of the callus 
on the bottom of his right foot in the forefoot region.  He 
reported that it became quite painful and difficult to walk.  
He stated that he had become tired of returning to the doctor 
for treatments and instead shaved off the callus himself and 
used-over-the-counter wart remover products as well as 
padding, which he said did not seem to alleviate the problem.  
He also reported that he uses inserts in his shoes.  

The examiner stated that on examination, the veteran's 
posture was upright, his gait was steady, and he walked 
without an assistive device.  The examiner described the 
veteran as being in no acute distress and in her description 
of the skin, including appendages, reported no abnormalities 
involving the right foot.  The diagnosis after examination 
was plantar wart of the right foot.  

Subsequent to the examination, the veteran stated that since 
service he had continued to experience pain.  He stated that 
currently he had to slice hardened material from his right 
foot, usually using a razor blade, two or more times a month 
and that if he failed to do that, he experienced increasing 
discomfort, up to significant pain.  The veteran also 
reported that he attempted to walk for exercise several times 
a week but that he often began to feel some discomfort before 
he finished the first mile and was seldom able to walk much 
father than a mile and a half without some aching.  He said 
that good walking shoes and shoe inserts helped some but that 
he was always conscious of the plantar wart.  He stated that 
he avoided walking on gravel because a chance misstep that 
placed the wrong spot of his foot on a protruding stone could 
cause intense pain.  

The veteran has argued that while the term moderate describes 
his right foot symptoms the majority of the time, there are 
occasions, such as when he has not addressed the problem for 
some time, when he has been on his feet for an extended 
period, or when he steps on a protrusion, that moderate fails 
to cover the pain he experiences.  He requests that this 
information be considered in the evaluation of his 
disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2005).  

In considering the severity of the veteran's right foot 
plantar wart, the Board has reviewed the medical history of 
the veteran (38 C.F.R. §§ 4.1, 4.2) and has considered all 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board further notes that a 
claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, such as 
the present issue on appeal, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Id. 

In this case, however, the only evidence directly pertinent 
to the appeal period comes from the veteran's statements and 
the October 2003 VA examination report, and there is no basis 
upon which to assign so-called staged ratings.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2005).  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the M&ROC rated the veteran's plantar wart of 
the right foot using a hyphenated diagnostic code, 7806-5284.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7806 applies to 
dermatitis or eczema, and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 applies to foot injuries.  Although the same result 
is obtained, upon examination of the available diagnostic 
codes, the Board concludes that it would be more appropriate 
to consider Diagnostic Code 7819 as the primary diagnostic 
code for the veteran's plantar wart.  That code is for benign 
skin neoplasms and directs that the rating be based on any 
residuals scarring that may be present.  Neither the service 
medical records nor the October 2003 examination report 
indicates the presence of a scar associated with the plantar 
wart on the bottom of the right foot.  While the veteran's 
plantar wart, which is manifested primarily by reports of 
pain associated with the callus formation on the foot 
especially with prolonged walking or standing, might be rated 
by analogy to a scar, the diagnostic codes for scars provide 
no more than a 10 percent rating for even a painful scar 
unless the area of the scar is deep or causes limited motion 
and exceeds 12 square inches in area.  See38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7804.  Under Diagnostic Code 7805, a 
scar may be rated based on limitation of function of the 
affected part.  If a scar were shown to be present on the 
bottom of the veteran's right foot, this would lead to 
Diagnostic Code 5284 for foot injuries as does Diagnostic 
Code 7819, which, as its third alternative, directs that the 
benign skin neoplasm be rated based on impairment of 
function.  

The Board agrees with the judgement of the M&ROC that among 
the diagnostic codes available for rating the foot, 
Diagnostic Code 5284 for foot injuries is most appropriate in 
this case.  Under Diagnostic Code 5284, a moderate foot 
injury warrants a 10 percent rating.  A moderately severe 
foot injury warrants a 20 percent rating, and a severe foot 
injury warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In order for a higher evaluation to be 
assigned, there must be evidence of actual loss of use of the 
foot, and in the event of a total loss of use, a 40 percent 
evaluation may be assigned.  Id.  

On review of the evidence, the Board finds that the veteran's 
plantar wart of the right foot is manifested primarily by 
recurring painful callus formation on the bottom of the foot 
that interferes with prolonged standing or walking and is 
exacerbated by stepping on a object protruding from a smooth 
surface.  Nonetheless, the veteran has indicated that he can 
walk at least a mile or a mile and a half before aching 
begins.  This does not in the Board's judgment demonstrate 
more than moderate functional impairment of the right foot, 
and there is no evidence suggesting that the plantar wart of 
the right foot produces symptoms that meet or approximate 
what may be described as moderately severe functional 
impairment of the right foot.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, as well as DeLuca v. Brown, 8 Vet. App. 202 
(1995), are applicable.  As the disability at issue, a 
plantar wart, does not involve a joint, it would appear that 
the cited regulations and DeLuca are not applicable.  In any 
event, the veteran's complaints of pain have been taken into 
consideration, but the medical evidence does not show 
increased functional impairment of the foot due to pain or 
flare-ups of pain, supported by objective findings, to a 
degree that would support a finding of more than overall 
moderate disability.  38 C.F.R. § 4.40.  The Board therefore 
finds no basis for the award of a rating in excess of the 
currently assigned 10 percent rating for the veteran's 
plantar wart of the right foot.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
The appeal must therefore be denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
a plantar wart of the right foot is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


